STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
1 Valuation of Security 0 Assumption of Executory Contract or Unexpired Lease GO Lien Avoidance

Last Revised: September 1, 2018

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

in Re: Robbin Lynn Tracy Case No.: 19-28377
Judge: SLM

Debtor(s}
Chapter 13 Plan and Motions
@ original 0 Modified/Notice Required Date: 10/08/2019
C] Motions Included [J Modified/ No Notice Required

THE DEBTOR HAS FILED FOR RELIEF UNDER
CHAPTER 13 OF THE BANKRUPTCY CODE.

YOUR RIGHTS MAY BE AFFECTED.

You should have received fram the court a separate Notice of the Hearing on Confirmation of Plan, which contains
the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed
by the Debtor to adjust debts. You should read these papers carefully and discuss them with your attorney. Anyone
who wishes to oppose any provision of this Plan or any motion included in it must file a written objection within the
time frame stated in the Notice. Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. This Plan may be confirmed and become binding, and included motions may be granted without further
notice or hearing, unless written objection is filed before the deadline stated in the Notice. The Court may confirm
this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3045. If this plan includes
motions to avoid or modify a tien, the lien avoidance or modification may take place solely within the chapter 13
confirmation process. The plan confirmation order atone will avoid or modify the lien. The debtor need not file a
separate motion or adversary proceeding to avoid or modify a tien based on value of the coliateral or to reduce the
interest rate. An affected lien creditor who wishes to contest sald treatment must file a timely objection and appear
at the confirmation hearing to prosecute same.

 

 

The follawing matters may be of particular importance. Debtors must check one box on each line to state whether the pian
includes each of the following items. If an item is checked as “Does Not” or if both boxes are checked, the provision will be
ineffective if set out jater in the plan.

 

 

THIS PLAN:

[_] DOES HE =: DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS
MUST ALSO BE SET FORTH IN PART 10.

WB bors [-] DOES NOT LIMIT THE AOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE SECURED
CREDITOR. SEE MOTIONS SET FORTH EN PART 7, IF ANY.

 

[-] DOES ME DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
SECURITY INTEREST.SEE MOTIONS SET FORTH IN PART 7, IF ANY,

 

initial Debtor(s)’ Attorney: __/s/DGS WZ initial pebtor tlt Initial Co-Debtor:
Part 1: Payment and Length of Plan

a. The debtor shall pay $700.00 per month to the Chapter 13 Trustee, starting on
October 1, 2019 for approximately 60_ months.

 

b, The debtor shall make plan payments to the Trustee from the following sources:
WM Future earnings

[] Other sources of funding (describe source, amount and date when funds are available):

c. Use of real property to satisfy plan obligations:
Li Sale of real property
Description:
Proposed date for completion:

 

CI Refinance of real property:
Description:
Proposed date for completion:

 

[-] Loan modification with respect to mortgage encumbering property:
Description:
Proposed date for completion:

 

d. [| The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

e. | JOther information that may be important relating to the payment and length of plan:

 

 

 

 
Sra] a mea ect Uke ees] cra e | Mi NONE

 

a. Adequate protection payments will be made in the amount of $ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to (creditor).

b. Adequate protection payments will be made in the amount of $ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: (creditor). :

 

Part 3: Priority Claims (Including Administrative Expenses)
a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 

 

 

Creditor Type of Priority Amount to be Paid
CHAPTER 13 STANDING ADMINISTRATIVE AS ALLOWED BY STATUTE
TRUSTEE
ADMINISTRATIVE BALANCE DUE: $3,250.00 Unless a
DEAN G. SUTTON, ESQ ATTORNEY FEE BALANCE different amount is ordered by this court.
The amount to be paid will then be governed
by Order of this Court.

 

 

 

b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
Check one:
@ None

UThe allowed priority claims listed below are based on a domestic support obligation that has been assigned
to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
U.$.C,1322(a)(4):

 

Creditor Type of Priority Claim Amount Amount to be Paid

 

 

Domestic Support Obligations
assigned or owed toa
governmental unit and paid less
than full amount:

 

 

 

 

 

 

 

 
Part 4: Secured Claims NONE

a. Curing Default and Maintaining Payments on Principal Residence: ((] NONE

The Debtor wiil pay to the Trustee (as part of the Pian) allowed claims for arrearages on monthly obligations and .

the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as
follows:

 

 

Creditor Collateral or Arrearage Interest Rate on Amount to be Regular Monthly
Type of Debt Arrearage Paid to Creditor | Payment
(in Plan) (Outside Plan)
Home Point Debtor's $7,500.00 0 $7,500.00 $2,419.00
Financial Residence

 

 

 

 

 

 

b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: NONE[]

The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan} monthly obligations due after the bankruptcy filing as
follows:

 

Creditor Collateral or Type | Arrearage Interest Rate on | Amount to be Regular Monthly
of Debt Arrearage Paid to Creditor + Payment
(In Plan) (Outside Plan)

 

 

 

 

 

 

 

c. Secured claims excluded from 12 U.S.C. 50677] NONE

The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s}, or incurred within one year
of the petition date and secured by a purchase money security interest In any other thing of value:

 

Name of Creditor Collateral Interest Amount of Claim Total to be Paid through the Plan
Rate Including Interest Calculation

 

 

 

 

 

 

 

 

 
 

d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments Li NONE

1.) The debtor values collateral as indicated below. if the claim may be modified under Section 1322(b)(2}, the
secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in Collateral,” pius interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having “NO VALUE” it shall be treated as an unsecured claim.

NOTE: A modification under this Section ALSO REQUIRES
the appropriate motion to be filed under Section 7 of the Pian.

 

 

Creditor Collateral Scheduled Total Superior Liens Value of Annual | Total Amount
Debt Collateral Creditor Interest | to be Paid
Value Interestin | Rate
Collateral
One Main ; 2005 Honda $12,724.00 $1,000.00 0 $1,000.00 6% $1,150.00

 

 

 

 

 

 

 

 

2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed secured
claim shall discharge the corresponding lien.

e. Surrender Ml NONE
Upon confirmation, the stay is terminated as to surrendered collateral only under 14 U.S.C. 362(a) and that the
stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:

 

Creditor Collateral to be Surrendered Value of Surrendered Remaining Unsecured |
Collateral Debt

 

 

 

 

 

 

f. Secured Claims Unaffected by the Plan J NONE

The following secured claims are unaffected by the Plan:

Capital One Auto Finance secured by 2019 Jeep Cherokee

Chrysler Capital secured by 2014 Dodge Avenger

 

 

 

 

 

 

 

 

 

 

 

 
 

g. Secured Claims to be Paid in Full Through the Plan: gy NONE

 

Creditor Collateral Total Amount to be Paid Through the
Plan

 

 

 

Part 5: Unsecured Claims Mi NONE
a. Not separately classified allowed non-priority unsecured claims shall be paid:
C1 Not less than $ to be distributed pro rata
WM Notlessthan 100 percent
CJ Pro Rata distribution from any remaining funds

b. Separately classified unsecured claims shall be treated as follows:
Creditor Basis for Separate Classification Treatment Amount to be Paid

 

 

 

 

 

Part 6: Executory Contracts and Unexpired Leases LI NONE

(NOTE: See time limitations set forth in 11 U.S.C. 365(d}(4} that may prevent assumption of non-residential real
property leases in this Plan.}

All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are assumed:
Creditor Arrears to be Cured in Nature of Contract or Treatment by Debtor Post-Petition
Plan Lease Payment

 

 

 

 

 

 

 

 

 

 
Part 7: Motions Hi NONE

NOTE: All plans containing motions must be served on all potentially affected creditors, together with local form,
Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3025-1. A
Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed with the Clerk of Court
when the plan and transmittal notice are served.

 

a. Motion to Avoid Liens Under 11. U.S.C. Section 522(f}. NONE

The Debtor moves to avoid the following liens that impair exemptions:

 

Creditor Nature of Type of Lien | Amount of | Value of Amountof | Sum of All Amount of
Collateral Lien Collateral Claimed Other Liens | Lien to be
Exemption | Againstthe | Avoided
Property

 

 

 

 

 

 

 

 

 

b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. IE NONE

The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with
Part 4 above:

 

Creditor Collateral Scheduled Total Superior Liens | Value of Total Amount
Debt Collateral Creditor’s of Lien to be
Value Interest in Reclassified
Collateral

 

 

 

 

 

 

 

 

c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially
Unsecured, [] NONE

The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void
liens on collateral consistent with Part 4 above:

 

 

 

Creditor Collateral } Scheduled Total Amount to be Amount to be Reclassified
Debt Collateral Deemed Secured as Unsecured
Value
One Main 2005 $12,724.00 $1,000.00 50 $11,724.00
Honda

 

 

 

 

 

 

 

 

 

 

 

 
la mee @ Leste ate eel T gC

a. Vesting of Property of the Estate
mf Upon confirmation

I Upon discharge

b. Payment Notices
Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay.

c. Order of Distribution
The Standing Trustee shall pay allowed claims in the following order:
1} Ch. 13 Standing Trustee commissions

 

 

2} DSO Obligations 5) Secured Claims
3) Attorney Fees 6) Priority Claims
4) Lease Arrearages 7\ Genera] Unsecured Creditors

 

d. Post-Petition Claims
The Standing Trustee (_] is, Mis not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section
1305{a) in the amount filed by the post-petition claimant.

 

 

 

 

 
Part 9: Modification ™ NONE

If this Plan modifies a Plan previously filed in this case, complete the information below.
Date of Plan being modified:

 

 

Explain below why the plan is being modified: Explain below how the plan is being modified:

 

 

Are Schedules | and J being filed simultaneously with this Modified Plan? 1 Yes Ol No

 

Part 10: Non-Standard Provision(s): Signatures Required

Non-Standard Provisions Requiring Separate Signatures:
Ml NONE

C1 explain here:

Any non-standard provisions placed elsewhere in this plan are ineffective.

 

 

 

 

 

 
 

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.
By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the

debtor(S) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, ather than any non-standard provisions include Part 10.

| certify under penalty of perjury that the above js true.

Date: {O-OF -JolF otts 4 fe

obbin Lynn Tracy, Debto?”

oe

Date: /O “0% "hol T /s/Dean fl

Attorney for the Debtor

 

 

 

10

 

 
